UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      6/3/2021


  Sanchez,

                          Plaintiff,
                                                                                 21-cv-2589 (AJN)
                    –v–
                                                                                      ORDER
  Cratejoy, Inc.,

                          Defendant.



ALISON J. NATHAN, District Judge:

       On April 19, 2021, Defendant was served. Dkt. No 6. Defendant’s response to the

Complaint was due May 10, 2021. Id. Defendant has not responded. If Plaintiff intends to file a

motion for default judgment, Plaintiff shall do so by July 1, 2021. The Initial Pretrial

Conference in this matter is adjourned sine die.



       SO ORDERED.

 Dated: June 3, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
